Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        28-SEP-2022
                                                        11:49 AM
                                                        Dkt. 6 ODDP




                           SCPW-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                     KIM R. MASSEY, Petitioner,

                                 vs.

        FIRST CIRCUIT COURT, STATE OF HAWAII, Respondent.


                         ORIGINAL PROCEEDING
                     (CASE NO. 1CPN-XX-XXXXXXX)

  ORDER DENYING WITHOUT PREJUDICE PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of Petitioner’s letter filed on

August 11, 2022, which we construe as a petition for writ of

mandamus, and the record, Petitioner’s Rule 40 proceeding was

assigned to Judge Shanlyn A.S. Park of the circuit court on

August 26, 2022.    An extraordinary writ is thus not warranted at

this time.    See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d

334, 338 (1999) (a writ of mandamus is an extraordinary remedy

that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested
action).   Accordingly, it is ordered:

           1.   The petition is denied without prejudice to

Petitioner filing another petition should the circuit court not

act on the pending matters in 1CPN-XX-XXXXXXX.

           2.   The appellate clerk shall serve a copy of the

petition and this order on Judge Park.

           3.   The appellate clerk shall process the submission

without payment of the filing fee.

           DATED: Honolulu, Hawai#i, September 28, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2